[Cite as Williams-Salmon v. Raheja, 2022-Ohio-1675.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

MARILYN WILLIAMS-SALMON                                :

                Plaintiff-Appellee,                    :
                                                             Nos. 110856 and 110928
                v.                                     :

DEEPAK RAHEJA, M.D., ET AL.,                           :

                Defendants-Appellants.                 :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: May 19, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-20-928108


                                           Appearances:

                Ryan, LLP, Thomas P. Ryan and Daniel J. Ryan, for
                appellee.

                Squire Patton Boggs, LLP and Colin R. Jennings, for
                appellant Gregory Hayslette.

                Donald J. Malarcik and John P. Stiles, for appellant Frank
                Mazzucco.



CORNELIUS J. O’SULLIVAN, JR., J.:

               Defendants-appellants, Gregory Hayslette (“Hayslette”) and Frank

Mazzucco (individually “Mazzucco,” collectively “appellants”) appeal the trial
court’s interlocutory order granting plaintiff-appellee’s Marilyn Williams-Salmon’s

(“appellee”) motion to compel. After a thorough review of the law and facts, we

affirm.

      I. Procedural History and Facts

            This civil suit emanates from a course of treatment for appellee wherein

she was prescribed prescription medication by her doctor, Deepak Raheja, M.D.

(“Dr. Raheja”). It was alleged that appellee received medical treatment from

Dr. Raheja between 2010-2016.          Appellee claims at some point during this

treatment, she was misdiagnosed with a neurological disorder known as

Pseudobulbar Affect (“PBA”). Appellee maintains that she was unaware of her

misdiagnosis until November 2019, when she was informed by the United States

Attorney’s Office that she was a potential victim of an illegal kickback scheme. This

scheme allegedly involved Avanir Pharmaceuticals, Inc. (“Avanir”) and its

employees providing illegal incentives to Dr. Raheja in exchange for prescribing

medications to patients, like appellee, for conditions unsupported by their

presenting symptoms. Specifically, appellee contends that she was prescribed a

medication called Nuedexta, which is sold by Avanir. Hayslette worked for Avanir

as a pharmaceutical sales representative responsible for the marketing of Nuedexta.

Mazzucco was his supervisor. Appellee alleges she suffered numerous personal

injuries due to appellants’ conduct.

            In 2019, appellants, among others, were charged in an 83-count

indictment in federal court. The indictment alleged, among other crimes, that the
appellants had violated the federal Anti-Kickback Statute, 42 U.S.C. 1320a-

7b(b)(1)(B) and 42 U.S.C. 1320a-7b(b)(2)(B).1

             Appellee filed the underlying action against appellants, Dr. Raheja and

Avanir, on January 21, 2020, alleging: medical malpractice against Dr. Raheja;

medical battery and lack of informed consent against Dr. Raheja; negligence against

all defendants; civil recovery for a criminal act, R.C. 2307.60, against all defendants;

Ohio corrupt practices act, R.C. 2923.34, against all defendants; and civil conspiracy

against all defendants.2

              The court conducted a status conference on December 17, 2020, and

 ordered the parties to complete fact discovery by August 31, 2021. In December

 2020, appellee filed an amended complaint, attaching an affidavit of merit

 pursuant to Civ.R. 10(D)(2); the amended complaint included the same parties,

 allegations, and prayers for relief as the original pleading. Appellee filed motions

 to compel discovery against each appellant in June 2021, those motions were

 granted by the court on September 15, 2021. This timely appeal follows.

      A. The Discovery Dispute


      1        In March 2022, Hayslette pled guilty to Count 1, Conspiracy to Solicit,
      Receive, Offer and Pay Healthcare Kickbacks in violation of 18 U.S.C. 371 and is
      awaiting sentencing. Trial for Mazzucco and Dr. Raheja is set for October 2022. Dr.
      Raheja is not a party to this appeal.

      2        In February 2020, Avanir removed the case to federal court asserting that
      federal court had jurisdiction under 28 U.S.C. 1331. In March 2020, appellee filed
      to remand the case back to state court; the court granted her motion. Williams-
      Salmon v. Avanir Pharmaceuticals, Inc., N.D.Ohio No. 1:20 CV 419, 2020 U.S. Dist.
      LEXIS 136347, 17 (July 31, 2020).
            In March 2021, appellee issued discovery requests to both appellants,

which included interrogatories, requests for production of documents, and requests

for admissions.

      i. Interrogatories

            Appellee’s interrogatories asked each appellant to identify and/or

confirm:

      1. Witnesses, including expert witnesses. (INT #1-2, 5)

      2. Exhibits to be used at trial. (INT #3)

      3. Persons who assisted appellants in preparing discovery. (INT #4)

      4. Name, current and former addresses, employers. (INT #5, 8, 9)

      5. Proper service of complaint. (INT #6)

      6. Employment history with Avanir. (INT #10-12, 14-15)

      7. Sources of income. (INT #13)

      8. Statements given to Avanir or Avanir investigators. (INT #16, 19)

      9. Witnesses in federal criminal case. (INT #17-18)

      10. Civil and criminal case history. (INT #20-21)

      11. Witness statements in connection with criminal case. (INT #22)

      12. Insurance coverage and any communications with insurer.
      (INT #23)

      ii. Request for Production of Documents

            Appellee’s request for production of documents requested copies of:

      1. Documents to be used in trial. (RFP #1)

      2. Appellee’s medical records and bills. (RFP #2-4)
3. Appellants’ curriculum vitae. (RFP #5)

4. Expert reports. (RFP #6-9)

5. Photographs or video recordings of appellee. (RFP #10)

6. Communications among co-defendants. (RFP #11-13)

7. Communications with other named individuals, including Avanir.
(RFP #14-30)

8. Contracts with Avanir. (RFP #31-33)

9. Avanir training manuals, assessments, or compliance documents.
(RFP #34)

10. Reports, recordings, and video recordings related to services
provided to appellee. (RFP #35)

11. Documents received from the government during appellants’
criminal matter. (RFP #36-37)

12. Payments received from Avanir. (RFP #38)

13. Insurance coverage and any communications with appellants’
insurance companies. (RFP #39-42)

14. Communication between appellants and appellee. (RFP #43)

14. Account profile sheets demonstrating the number of patients seen
by Dr. Raheja from 2011 to 2016. (RFP #44)

15. Avanir’s internal investigation report and file. (RFD#45-47)

16. Documents concerning Avanir’s Speaker’s Bureau Program,
including the training and communication from lawyers, managers,
and compliance personnel. (RFP #47-49, 56)

17. Communications with Avanir’s compliance or legal department.
(RFP #50)

18. Documents representing deleted text messages of Avanir
employees. (RFP #51)

19. Government subpoenas. (RFP #52-53)
      20. Notes from the September 23, 2019, meeting of Avanir’s board of
      directors. (RFP #54-55)

      21. Documents related to and copies of various research reports and
      studies. (RFP #57, 59)

      22. Documents related to “the criminal case in the United States
      District Court for the Northern District of Georgia, Criminal Action
      Number 1:19-CR-oo369, if any.” (RFP #58)

      iii. Request for Admissions

             Appellee’s request for admissions asked appellants to admit to the

following:

      1. Admit to the authenticity of each document produced in discovery.
      (RFA #1)

      2. Admit that the text messages between each appellant and his co-
      defendants as listed as exhibits in the criminal complaint are “true and
      accurate.” (RFA #2, 4, 21, 23)

      3. Admit that the text messages between each appellant and his co-
      defendants as listed as exhibits in the criminal complaint are authentic
      duplicates of the text communications. (RFA #3, 5, 22, 24).

      4. Admit that payments made by appellants as listed as exhibits in the
      criminal complaint are “true and accurate,” that appellants made those
      payments or directed them to be made, and the exhibits are authentic
      duplicates of the amounts stated. (RFA #6 – 16, 17 – 19)

      5. Admit appellants paid for dinners on the dates as listed in exhibits to
      the criminal complaint. (RFA #17, 20).

      iv. Appellants’ Assert Fifth Amendment Privilege

              Appellants separately responded to each of the 116 discovery requests

with substantially the same statement, which reads as follows:

      Defendant respectfully declines to answer based upon the protections
      guaranteed by the Fifth Amendment to the United States Constitution
      and by Section 10, Article 1 of the Ohio Constitution. Pursuant to
       Rogers v. Webster, 776 F.2d 607, 611 (6th Cir. 1985), Defendant
       requests that the Court treat this claim of privilege as equivalent to a
       specific denial and put the Plaintiff to its proof of the matter asserted.

(Italics added.)

              After receiving these perfunctory responses, appellee corresponded

with each appellant seeking their cooperation and attempting to resolve this

discovery dispute without court intervention. Appellants reasserted their prior

responses, providing no information in response to appellee’s written discovery and

reasserting a blanket Fifth Amendment privilege. Appellee then filed separate

motions to compel, and the matter was fully briefed below.

                  On September 15, 2021, the trial court granted appellee’s motions to

compel discovery, finding that “Defendants have failed to establish how the specific

discovery requests create a hazard of incriminating [them].” The trial court ordered

the appellants to provide discovery responses “to plaintiff’s interrogatories, request

for production of documents, and request for admissions within 14 days of the date

of this entry.”

       II. Assignments of Error

       A. Hayslette’s Assignments of Error

       I. The trial court erred in granting Plaintiff’s motion to compel
       discovery after Mr. Hayslette properly asserted his right against self-
       incrimination guaranteed by the Fifth Amendment of the U.S.
       Constitution.

       II. The trial court erred in granting Plaintiff’s motion to compel
       discovery after Mr. Hayslette properly asserted his right against self-
       incrimination guaranteed by the Article I, Section 10 of the Ohio
       Constitution.
      B. Mazzucco’s Assignment of Error

      I. The trial court erred as a matter of law compelling Mr. Mazzucco to
      respond to discovery requests in violation of his right against self-
      incrimination under the United States and Ohio Constitutions.

             We have sua sponte consolidated the appeals for review.             The

assignments of error are also combined for review.

      III. Law and Analysis

      A. Standard of Review

              This appeal involves mixed questions of law and fact. Appellants

contend that the privilege against self-incrimination applies to the requested

discovery. That is a question of law we review de novo. Sojic v. Karp, 2015-Ohio-

3692, 41 N.E.3d 888, ¶ 21 - 22 (2d Dist.); Neal v. Lilly, 2d Dist. Montgomery

Nos. 28082 and 28400, 2020-Ohio-128, ¶ 29. We review the trial court’s order

compelling answers to a particular question for an abuse of discretion. Karp at ¶ 22.

             The Ohio Rules of Civil Procedure provide the method by which

objections may be made to interrogatories and the production of documents.

See State ex rel. DeWine v. Buckeye Impact Group, LLC, 6th Dist. Sandusky No. S-

18-001, 2018-Ohio-4578, ¶ 6. Civ.R. 33(A)(3) provides, in relevant part:

      Each interrogatory shall be answered separately and fully in writing
      under oath, unless it is objected to, in which event the reasons for
      objection shall be stated in lieu of an answer. The party upon whom the
      interrogatories have been served shall quote each interrogatory
      immediately preceding the corresponding answer or objection. * * *
      The answers are to be signed by the person making them, and the
      objections signed by the attorney making them.

              Civ.R. 34(B)(1) provides, in relevant part:
      The party upon whom the request is served shall serve a written
      response within a period designated in the request that is not less than
      twenty-eight days after the service of the request or within a shorter or
      longer time as the court may allow. With respect to each item or
      category, the response shall state that inspection and related activities
      will be permitted as requested, unless it is objected to, including an
      objection to the requested form or forms for producing electronically
      stored information, in which event the reasons for objection shall be
      stated. If objection is made to part of an item or category, the part shall
      be specified.

      B. Right against Self-Incrimination

              The Fifth Amendment to the United States Constitution states, in

pertinent part, “No person * * * shall be compelled in any criminal case to be a

witness against himself [or herself] * * *.” Section 10, Article I, Ohio Constitution

similarly provides “No person shall be compelled, in any criminal case, to be a

witness against himself [or herself].”

               The protections of the Fifth Amendment apply in any type of

 proceeding, including civil proceedings, and exist primarily to “assure that an

 individual is not compelled to produce evidence which may later be used against

 him [or her] as an accused in a criminal action.” Cincinnati v. Bawtenheimer, 63

 Ohio St.3d 260, 264, 586 N.E.2d 1065 (1992), citing Maness v. Meyers, 419 U.S.

 449, 461, 95 S.Ct. 584, 592, 42 L.Ed.2d 574 (1975). In this context, “incrimination”

 means not only evidence that would directly support a criminal conviction but

 information that would furnish a link in the chain of evidence that could lead to

 prosecution, as well as evidence that an individual “reasonably believes” could be

 used against him or her in a criminal prosecution. In re M.B., 8th Dist. Cuyahoga
 Nos. 101094, 101095, and 101096, 2014-Ohio-4837, ¶ 9, citing Bawtenheimer and

 Maness. Those protections extend through the sentencing phase of a criminal

 case. See Mitchell v. United States, 526 U.S. 314, 328-329, 119 S.Ct. 1307, 143

 L.Ed.2d 424 (1999).

              “The privilege against self-incrimination, one of our most cherished

fundamental rights, is jealously guarded by the courts.” N. River Ins. Co. v.

Stefanou, 831 F.2d 484, 486-487 (4th Cir.1987). “It protects an individual not only

from involuntarily becoming a witness against himself [or herself] in a criminal

proceeding but also from answering specific allegations in a complaint or filing

responses to interrogatories in a civil action where the answers might incriminate

him [or her] in future criminal actions.” Id.

              “The privilege against self-incrimination may not be invoked merely

by asserting that the information sought * * * may in a general sense be

incriminatory.” Bawtenheimer at 266. In general, a witness may not make a

blanket assertion of his or her Fifth Amendment privilege; the “presumption against

blanket assertions of Fifth Amendment privilege is premised on the commonsense

notion that a judge must know what the witness believes is incriminating in order to

evaluate whether the witness invokes the privilege with ‘reasonable cause.”’ Sojic,

2015-Ohio-3692, 41 N.E.3d 888 (2d Dist.) at ¶ 31, citing United States v. Bates, 552

F.3d 472, 475-476 (6th Cir. 2009).

              “A blanket assertion of the privilege is not sufficient to show

reasonable cause to apprehend a real danger of incrimination, and the privilege
cannot be claimed in advance of the questions. The privilege must be asserted as to

particular questions.” State ex rel. DeWine v. Buckeye Impact Group, LLC, 6th Dist.

Sandusky No. S-18-001, 2018-Ohio-4578, ¶ 5, citing In re Morganroth, 718 F.2d

161, 167 (6th Cir. 1983). In order to properly invoke the privilege, the person

claiming it must not only affirmatively assert it but must also do so “with sufficient

particularity to allow an informed ruling on the claim.”            (Emphasis added.)

Stefanou at 487.

              Once a person has properly invoked the privilege, the court must

determine whether a valid Fifth Amendment privilege has been asserted. To do so,

a court first asks if the information is incriminating in nature. Bawtenheimer, 63

Ohio St.3d at 266, 586 N.E.2d 1065, citing United States v. Sharp 920 F.2d 1167,

1170 (4th Cir.1990). It may be evident on its face, considering the question asked

and the circumstances of its asking, and if it is facially evident, the inquiry ends.

Bawtenheimer at 266-267, citing Sharp. If it is not facially evident, the person

asserting the privilege may yet demonstrate its incriminating potential by further

contextual proof. Bawtenheimer at 267, citing Sharp. If the incriminating nature of

the information is established by either route, there remains the question whether

criminal prosecution is sufficiently a possibility, all things considered, to trigger the

need for constitutional protection. Vega v. Tivurcio, 10th Dist. Franklin No. 14AP-

327, 2014-Ohio-4588, ¶ 24, citing Bawtenheimer. As to this, the proper test simply

assesses the objective reasonableness of the party’s claimed apprehension of the

prosecution. Vega at id., citing Bawtenheimer.
        C. Parties’ Arguments

              In the case at bar, each appellant moved to stay the case until his

criminal case resolved. The trial court denied the motions. The Fifth Amendment

does not prohibit civil litigation while the possibility of criminal prosecution exists,

and it ‘“does not shield a party from appearing or defending in a civil action.”’ Sojic

at ¶ 30, quoting Sweet v. Hunt, 2d Dist. Greene No. 2013 CA 37, 2014-Ohio-631,

¶ 11.

              Appellee contends that the appellants impermissibly refused to

answer discovery by giving a blanket refusal to respond. The appellants contend

that their discovery responses were not blanket assertions because they comport

with the Civil Rules.

              In Buckeye Impact Group, LLC, 6th Dist. Sandusky No. S-18-001,

2018-Ohio-4578, the Ohio Attorney General’s Office filed a complaint against the

appellants alleging violations of the Ohio Consumer Sales Practices Act. The

Attorney General served the appellants with interrogatories and requests for the

production of documents and filed a motion to compel when appellants were not

forthcoming with discovery. In response, the appellants asserted that the discovery

would violate their constitutionally protected right against self-incrimination. The

Sixth District Court of Appeals held that the appellants did not properly invoke the

right against self-incrimination because they did not respond to the interrogatories

or document requests with specific objections or answers on a question-by-question
basis. Moreover, the appellants did not respond in accordance with Civ.R. 33(A)(3)

or 34(B)(1).

               In the case at bar, the appellants responded to every one of appellee’s

33 interrogatories, 59 requests for production of documents, and 24 requests for

admissions with substantially the same statement:

      Defendant respectfully declines to answer based upon the protections
      guaranteed by the Fifth Amendment to the United States Constitution
      and by Section 10, Article 1 of the Ohio Constitution. Pursuant to
      Rogers v. Webster, 776 F.2d 607, 611 (6th Cir. 1985), Defendant
      requests that the Court treat this claim of privilege as equivalent to a
      specific denial and put the Plaintiff to its proof of the matter asserted.

(Italics added.)

               While the appellants’ answers arguably comport with Civ.R. 33(A)(3)

and 34(B)(1), we find making the same statement attempting to invoke one’s Fifth

Amendment privilege to 116 discovery requests equates to a blanket assertion of

privilege.

               A cursory review of the questions posed in discovery show numerous

basic questions, such as legal name (INT #5), service of complaint (INT #6),

addresses (INT #8), and employment history (INT #9-12) that do not ask for

privileged information. And while we do not dispute that some, if not many, of the

116 discovery requests “could lead to incriminating information” as argued by

appellants, they must first properly invoke their privilege against self-incrimination

before the trial court is charged with determining if the requested information is

privileged.
                 Appellants contend that because they were already under

 indictment and appellee’s discovery requests asked for admissions or documents

 directly related to their criminal indictments, it should have been clear to the trial

 court that answering any of the discovery requests incriminate them. The problem

 with appellants’ argument is that it presupposes that they properly asserted the

 privilege.

                 The appellants argue that the lower court erred in not performing a

 question-by-question inquiry as to their self-incrimination claim and should

 determine the merits of their assertion of privilege. The appellants, however,

 improperly place the onus on the trial court.3 A person wishing in good faith to

 assert the privilege must do so “with respect to particular [allegations],” thereby

 allowing the trial court to determine the propriety of each refusal. Stefanou, 831

 F.2d at 487 (4th Cir.), citing Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204,

 1212 (8th Cir. 1973). The privilege may be asserted and preserved during discovery

 proceedings but must be done “in specifics sufficient to provide the court with a

 record upon which to decide whether the privilege has been properly asserted as

 to each question.” Stefanou at id., citing United States v. Gordon, 10 C.I.T. 292,

 634 F. Supp. 409, 418 (Ct. Intl. Trade 1986).



       3 Hayslette argues that the court failed to “engage in the deliberative process
necessary to assess the assertion of the privilege * * * while also not undertaking any
analysis to balance the interests of the parties.” Hayslette Brief, p. 20. Mazzucco contends
that a question-by-question assessment is unnecessary because the risk of incrimination
had already been realized because he was presently under indictment. Mazzucco Brief, p.
16.
                Thus, because the appellants made the same blanket assertion for each

of the 33 interrogatories, 59 requests for production of documents, and 24 requests

for admissions, they have failed to answer with sufficient specificity to provide the

trial court “with a record upon which to decide whether the privilege has been

properly asserted as to each question.” (Emphasis added.) Stefanou at id., citing

Gordon at id.

                The record before us clearly demonstrates that appellants made a

blanket assertion of privilege; they have failed to show that the questions

propounded upon them in discovery present a significant hazard of incrimination

that would involve the Fifth Amendment privilege. In view of the fact that appellants

did not properly invoke their rights against self-incrimination, we determine that

the trial court did not abuse its discretion in compelling discovery from them.

                Appellant Hayslette makes the request that even if this court does not

reverse the trial court’s decision, we should remand with instructions that the trial

court individually assess each assertion of the right against self-incrimination and

balance the respective interests of the parties. Hayslette Reply Brief, p. 10. This

request was never made at the trial-court level, and we decline to consider it for the

first time on appeal. See Stefanou at 487, citing United States v. One 1971 Mercedes

Benz, 542 F.2d 912, 915 (4th Cir. 1976). We note, however, that nothing in this

opinion precludes appellants from properly asserting or reasserting their Fifth

Amendment privilege on remand or at other stages in the litigation.

                Accordingly, the assignments of error are overruled.
      It is ordered that appellee recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry

this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




_____________________________
CORNELIUS J. O’SULLIVAN, JR., JUDGE

ANITA LASTER MAYS, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR